NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2445-17T1

JOSE CAMILO,

          Appellant,

v.

NEW JERSEY STATE
PAROLE BOARD,

     Respondent.
______________________

                   Submitted October 2, 2019 – Decided October 30, 2019

                   Before Judges Sabatino and Sumners.

                   On appeal from the New Jersey State Parole Board.

                   Jose Camilo, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Melissa H. Raksa, Assistant Attorney
                   General, of counsel; Christopher Josephson, Deputy
                   Attorney General, on the brief).

PER CURIAM
      Appellant Jose Camilo, who is currently incarcerated in East Jersey State

Prison, appeals the New Jersey State Parole Board's (the Board's) December 14,

2016 final agency decision denying him parole and imposing a 200-month

Future Eligibility Term (FET). We affirm.

      On February 9, 1980, Camilo shot and killed his estranged girlfriend's

mother, and shot her pregnant sister, leaving her quadriplegic and confined to a

wheelchair. The sister's pregnancy was terminated because of the shooting. The

sister's five-year-old daughter witnessed the shootings.

      On July 12, 1982, a jury convicted Camilo of: (1) murder; (2) attempted

murder; (3) aggravated assault; (4) possession of a weapon for an unlawful

purpose; (5) unlawful possession of a weapon; and (6) terroristic threats.1 He

was sentenced to life in prison for murder, with a twenty-five-year period of

parole ineligibility, and a consecutive term of twenty years for aggravated

assault, with a ten-year period of parole ineligibility. The attempted murder

conviction was merged with the aggravated assault conviction for sentencing.

Ten years later, as a result of Camilo's petition for post-conviction relief, the



1
  Following the crime, Camilo fled the United States to the Dominican Republic,
his country of citizenship. On or about March 1982, he was arrested in Canada
on the outstanding arrest warrant and extradited to the U.S.


                                                                         A-2445-17T1
                                       2
aggravated assault sentence was amended to a ten-year sentence, with a five-

year period of parole ineligibility, concurrent to the life sentence.

      After Camilo became eligible for parole on June 11, 2012, a parole hearing

officer referred consideration of Camilo's parole to a two-member panel of the

Board. In an initial hearing held a month later, the panel denied parole and set

a FET of thirty-six months. Camilo's administrative appeal of that particular

ruling was successful and the panel vacated its decision because it had reflected

the incorrect standard of review. 2 The Board explained that since he was

"incarcerated for crimes committed prior to August 19, 1997; the standard of

review in [his] case is whether there is a preponderance of evidence to indicate

that there is a substantial likelihood that [he] will commit a new crime if released

at this time." The matter was therefore remanded for reconsideration.

      The second initial hearing also resulted in a successful appeal by Camilo.

After a parole hearing officer referred the parole request to a Board panel in

August 2013, it was not until October 2013, when a hearing before a two-

member Board panel was convened due to an issue with the documents

considered in the first appeal documents. The second initial hearing commenced


2
 Camilo was advised in a letter dated February 7, 2013, by the Board's Director,
Legal Support Unit, that the two-member panel's decision was being vacated.
However, the panel's decision was rendered on March 6, 2013.
                                                                            A-2445-17T1
                                         3
in January 2014, when a two-member panel denied parole and referred the matter

to a three-person panel to determine the FET.           The three-person panel

established a 240-month FET in April 2014.             In response to Camilo's

administrative appeal, in January 2015, the three-member panel vacated its

decision because it determined that the transcript did not reflect a verbatim

translation of Camilo's April 2014 hearing. Consequently, decisions from the

proceedings in August 2013, January 2014, and April 2014, were all vacated in

January 2015, requiring the consideration of Camilo's parole to start anew.

      Camilo's third initial hearing was held in August 2015, which again

resulted in the parole hearing officer referring the matter to a two-member Board

panel for a hearing.    Later that month, the panel, based upon "interview,

documentation in case file, and confidential material/professional report,"

denied parole, considering the following factors:

                 Serious nature of offense(s). Specifically:
                  [five-year] old female witnessed shooting of
                  mother [and] [g]randmother resulting in death of
                  [g]randmother [and] permanent disab[l]ing
                  injuries [sic] to mother;

                    Committed    to   incarceration   for   multiple
                    offenses;

                 Institutional infraction(s):
                    [a.] numerous;
                    [b.] serious in nature;

                                                                         A-2445-17T1
                                        4
                    [c.] loss of commutation time;
                    [d.] confinement in detention;
                    [e.] Administrative       Segregation.   Last
                    infraction: 9-1-01 (3 Asterisk);

               Insufficient problem(s) resolution. Specifically:
                   [a.] lack of insight into criminal behavior;
                   [b.] minimize conduct;
                   [c.] substance abuse problem has not been
                   sufficiently addressed;
                [d.] other: [Camilo] continues to show a low
                regard for the rules/laws of society and his main
                concern is to get out not to understand how his
                actions and trigger[s] cause[d] this tragedy and
                show[s] a clear possibility of such an act
                occurring again on community supervision. As
                demonstrated by: interview, documentation in
                case file, and confidential material [or]
                professional report;

               Lack of adequate parole plan to assist in
                successful reintegration into the community.


The panel acknowledged the following mitigating factors:

               No prior offense record;

               Participation in program(s) specific to behavior;

               Participation in institutional program(s);

               Attempt made to enroll and participate in
                program(s) but was not admitted;

               Risk assessment evaluation 18.



                                                                    A-2445-17T1
                                      5
      The panel referred the matter to a three-member Board panel to determine

the FET. About a month later, and prior to the FET determination, the two-

member panel amended its decision to reflect two additional mitigating factors:

                Institutional     reports      reflect    favorable
                 institutional adjustment;

                Commutation time restored.

      In November 2015, the three-member panel established a 200-month FET.

The panel based its decision on the same factors, including the mitigating factors

that the two-person panel applied to deny parole, and a letter of mitigation by

Camillo detailing a parole plan that was substantiated by letters from his family

in the Dominican Republic where he would be deported to upon his release.

      Camilo administratively appealed the decision denying parole and two

hundred-month FET to the full Board. In a five-page final agency decision, the

Board affirmed the panels' decisions for essentially the same reasons.

      Before us, Camilo argues the following point:

            POINT I

            THE DECISION OF THE PAROLE BOARD TO
            DENY PAROLE MUST BE VACATED AND
            PETITIONER SHOULD BE SUBJECT TO PRE-
            RELEASE CONDITION OF SATISFACTORY
            COMPETITION OF TWELVE MONTH HALFWAY
            HOUSE PLACEMENT; DENIAL OF PAROLE AND
            IMPOSITION OF TWO HUNDRED (200) MONTH

                                                                          A-2445-17T1
                                        6
              FUTURE ELIGIBILITY TERM BY THREE PANEL
              BOARD FAILED TO SHOW HOW APPELLANT[']S
              CONDUCT 39-YEARS AGO IN 1980 COULD
              REVEAL APPELLANTS CURRENT PAROLE
              SUITABILITY

                    A. The Decision of the Parole Board Conflicts
                    With This Court[']s Decision In Trantino v. New
                    Jersey State Parole Board[3]

We have considered the contentions raised by Camilo and we affirm

substantially for the reasons expressed by the Board in its thorough decision.

We add the following remarks.

        Under our standard of review, we consider: (1) whether the Board's action

is consistent with the applicable law; (2) whether there is substantial credible

evidence in the record as a whole to support its findings; and (3) whether in

applying the law to the facts, the Board erroneously reached a conclusion that

could not have been reasonably made based on the relevant facts. Trantino, 154
N.J. at 24. The Board's decision to grant or deny parole turns on whether "there

is a substantial likelihood the inmate will commit" another crime if released.

Williams v. N.J. State Parole Bd., 336 N.J. Super. 1, 7-8 (App. Div. 2000). The

Board must consider the enumerated factors in N.J.A.C. 10A:71-3.11(b)(1)-(23)

in making its decision. The Board, however, is not required to consider each


3
    [154 N.J. 19 (1998).]
                                                                         A-2445-17T1
                                        7
and every factor; rather, it should consider those applicable to each case.

McGowan v. N.J. State Parole Bd., 347 N.J. Super. 544, 561 (App. Div. 2002).

      An inmate serving a minimum term in excess of fourteen years is

ordinarily assigned a twenty-seven month FET after a denial of parole. See

N.J.A.C. 10A:71-3.21(a)(1). However, N.J.A.C. 10:71-3.21(d) allows a three-

member panel to establish a FET outside of the administrative guidelines if the

presumptive twenty-seven month FET is "clearly inappropriate due to the

inmate's lack of satisfactory progress in reducing the likelihood of future

criminal behavior."

      Here, the Board's action is consistent with the applicable law, there is

substantial credible evidence in the record as a whole to support its findings, and

the Board reached conclusions that were based on the relevant facts. The Board

made extensive findings, which we need not repeat here, demonstrating the basis

for its decision to deny Camilo parole. In its final decision, the Board provided

multiple sound reasons for imposing the 200-month FET, which, although

lengthy, is neither arbitrary nor capricious. In fact, according to the Board, the

FET backdates to the first initial hearing and will be reduced by substantial

commutation credits, so that Camilo's parole eligibility date is currently January

17, 2024, and with anticipated work credits and minimum custody credits his


                                                                           A-2445-17T1
                                        8
projected parole eligibility date is actually in February 2022. Hence, the 200-

month FET is not nearly as severe as it may first appear. On this record, we

have no reason to second-guess the Board's findings or conclusions and defer to

its expertise in these matters.

      To the extent we have not specifically addressed any of defendant's

arguments, it is because we find they have insufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(D) and (E).

      Affirmed.




                                                                       A-2445-17T1
                                       9